Citation Nr: 0012209	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-00 462A	)	DATE
	)
	)

THE ISSUE

Whether a September 1997 decision of the Board of Veterans' 
Appeals denying restoration of service connection for 
multiple disabilities should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran had active service from November 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in September 
1997 that denied service connection for multiple 
disabilities, to include gastritis, bilateral hearing loss 
and disorders claimed as secondary to exposure to herbicide 
agents used in Vietnam (unspecified bilateral ear condition, 
peripheral neuropathy, bilateral eye condition, intestinal 
disorder, neck pain, and sterility).


FINDINGS OF FACT

1.  In pleadings filed with the motion alleging clear and 
unmistakable error in the Board's September 1997 decision, 
the moving party submitted new evidence that was not before 
the Board in September 1997.  It has not been alleged or 
shown otherwise that this evidence should have been before 
the Board in September 1997.

2.  Aside from the new evidence, the pleadings submitted by 
the moving party alleging clear and unmistakable error in the 
September 1997 Board decision do not clearly and specifically 
set forth the Board's claimed error of fact or law and why 
the result in the decision would have been manifestly 
different but for the alleged error.


CONCLUSIONS OF LAW

1.  The new evidence submitted by the moving party with his 
motion alleging clear and unmistakable error in the Board's 
September 1997 decision may not be considered in connection 
with this motion.  38 C.F.R. §§ 20.1403(b)(2), 20.1405(b) 
(1999).

2.  The motion is insufficient to support revision of the 
Board's September 1997 decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).

Review to determine whether clear and unmistakable exists in 
a case may be instituted by the Board on its own motion, or 
upon request of a claimant at any time after the decision is 
made.  38 U.S.C.A. § 7111(c) and (d).  A request for revision 
is to be submitted directly to the Board and decided by the 
Board on the merits, 38 U.S.C.A. § 7111(e), and a claim filed 
with the Secretary requesting such reversal or revision is to 
be considered a request to the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, clear 
and unmistakable error is present when either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were ignored or incorrectly applied.  Id.

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when the decision was made.  38 C.F.R. § 20.1403(b)(1).  
However, for a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.  38 
C.F.R. § 20.1403(b)(2).

The Board's Rules of Practice further provide that while 
material included in the record on the basis of the 
aforementioned Rule (20.1403(b)(2)) is not considered new 
evidence, no new evidence will be considered in connection 
with the disposition of the motion.  38 C.F.R. § 20.1405(b) 
(emphasis added).

The regulations cited above also state that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include, a changed diagnosis, i.e., a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist under 38 U.S.C.A. § 5107(a); and, allegations based on 
improper evaluation of evidence, i.e., a disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d)(1)-(3).

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition, a motion for clear and unmistakable error in a 
Board decision must satisfy specific pleading requirements, 
and if it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  The motion must set forth clearly and 
specifically the alleged error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

The above-cited regulatory authority was published with the 
specific intent to codify the current requirements for a 
viable claim of clear and unmistakable error that the United 
States Court of Appeals for Veterans Claims (the Court) has 
defined for claims of clear and unmistakable error in rating 
decisions.  See Russell v. Principi, 3 Vet. App. 310 (1992) 
(en banc); Damrel v. Brown, 6 Vet. App. 242 (1994). Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); see also Crippen v. 
Brown, 9 Vet. App. 412 (1996) and Berger v. Brown, 10 Vet. 
App. 166 (1997).

With respect to the above, the Board notes that Congress 
intended that VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  The notice of proposed 
rulemaking, 63 Fed. Reg. 27534, 27536 (1998), reflects that 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [clear and unmistakable error]."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

The Board may therefore rely on the well-established 
precedent of the Court on what exactly constitutes a valid 
claim of clear and unmistakable error, such as is set forth 
in Russell, Damrel, and Fugo.

In its decision of September 1997, the Board denied service 
connection for multiple disabilities, to include gastritis, 
bilateral hearing loss and disorders claimed as secondary to 
exposure to herbicide agents used in Vietnam (unspecified 
bilateral ear condition, peripheral neuropathy, bilateral eye 
condition, intestinal disorder, neck pain, and sterility).  
In January 1998, the moving party filed a request for 
reconsideration of the Board's September 1997 decision in 
which he stated that he was in the process of obtaining 
additional medical records in support of his claim and that 
he desired further assistance from VA in doing so.  He also 
stated his belief that his gastritis was caused by exposure 
to toxic agents during service and that he had breathing 
problems as a result.  The Board received another statement 
from the moving party in March 1998 in which he specifically 
requested reconsideration of the Board's 1997 decision as to 
the denial of service connection for hearing loss.  At the 
same time, he submitted lay statements dated in April 1997 
from individuals who attested that the moving party had 
hearing difficulties shortly after service.  He also 
submitted the report of a private hearing test conducted in 
January 1998 by a Dr. F. B. Little, Jr., M.D.  Dr. Little's 
hearing test report reflects that the moving party was 
diagnosed with sensorineural hearing loss, allergic rhinitis 
and edema.

The request for reconsideration of the Board's September 1997 
decision was denied by the Board's Acting Chairman in May 
1998.  The Acting Chairman found that the Board's decision 
contained findings of fact that had a plausible basis in the 
record, that the decision was consistent with the available 
evidence and applicable law/regulations, and that it 
contained clearly stated reasons and bases for the decision.

In August 1998, the moving party filed a second request for 
reconsideration of the Board's September 1997 decision as to 
the claim of service connection for bilateral hearing loss.  
In support of this request, he submitted a statement dated in 
July 1998 from Dr. Little which reflected this physician's 
opinion that the moving party's hearing loss was due to noise 
exposure in service.  This request was denied by decision of 
the Board's Vice Chairman, by direction of the Chairman, in 
February 1999, at which time the moving party was informed 
that the Board's May 1998 ruling explained the reasons why 
the Board could not allow his appeal on the issue of 
entitlement to service connection for bilateral hearing loss, 
and that the evidence submitted with the second request for 
reconsideration failed to demonstrate obvious error in the 
Board's September 1997 decision.

In June 1999, the moving party filed a statement requesting 
further review of the Board's decision of September 1997 on 
the grounds of clear and unmistakable error.  He did not 
submit any additional evidence or argument with respect to 
this motion, but his representative filed an "Appellant's 
Brief" in March 2000 which requested incorporation of the 
arguments/evidence previously advanced by the moving party in 
connection with his requests for reconsideration of the 
Board's 1997 decision.
In addressing the matter of the inclusion of the new evidence 
submitted with the moving party's requests for 
reconsideration, the Board must deny this part of the motion 
on procedural grounds.  As detailed above, except under 
limited circumstances, which for the reasons enunciated here 
are not applicable to the facts in this case, the regulations 
governing motions challenging a prior Board decision on the 
grounds of clear and unmistakable error specifically prohibit 
consideration of new evidence in connection with such 
motions.  38 C.F.R. § 20.1403(b)(2) (Rule 1403(b)(2)).

Although the Board's decision of September 1997 falls under 
the purview of Rule 1403(b)(2) based on date of issuance, the 
new evidence submitted with the reconsideration requests 
would not be considered "relevant documents" held 
constructively by VA, as it is not shown that the Board had 
direct or inferred knowledge of the existence of this new 
evidence when its decision was issued in September 1997.  Cf. 
Bell v. Derwinski, 2 Vet. App. 611 (1992); Franzen v. Brown, 
9 Vet. App. 235 (1996).  This is so because the medical 
reports of Dr. Little post date the Board's decision, and it 
is not shown that such evidence was available but not 
obtained when the decision was issued.  Moreover, it has not 
been claimed by the moving party that the Board should have 
had this evidence from Dr. Little when it issued its decision 
on September 29, 1997.

Further, while it is acknowledged that the lay statements 
dated in April 1997 were submitted into the appellate record 
as early as May 1997, it has not been claimed or shown by the 
evidence that the Board was aware of their existence when it 
issued its decision on September 29, 1997.  It appears that 
the RO forwarded these statements to the Board after it had 
rendered its decision in September 1997, and consequently, 
the Board returned the statements to the RO in November 1997 
for any necessary action deemed appropriate.  Thereafter, the 
record reflects that the statements were considered in 
connection with a reopened claim for service connection for 
hearing loss that was denied by rating decision in August 
1998.  Hence, it is not shown that the Board was aware of but 
ignored relevant evidence that should have been made part of 
the appellate record when it decided the case on September 
29, 1997.

In light of the above, the Board concludes that its decision 
of September 1997 was not clearly and unmistakably erroneous 
on any of the other grounds advanced by the moving party.  As 
stated by the Court and adopted in the regulations governing 
motions alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable error.  Fugo, 6 Vet. App. at 43, 44 
("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error).

Specifically, the Board finds that, apart from his submission 
of the evidence with his reconsideration requests, the moving 
party has failed to set forth why the Board decision of 
September 1997 was clearly and unmistakably erroneous, 
particularly, to the extent that had any alleged errors not 
been committed, the outcome in the case would have been 
manifestly different.  Fugo, 6 Vet. App. at 44.  Hence, there 
are no "clearly and specifically set forth" allegations 
from this motion addressing how the Board's decision 
contained any error that would compel the conclusion, to 
which reasonable minds could not differ, that the result in 
the decision would have been manifestly different but for 
alleged error.  In reviewing his pleadings, it appears that 
he disagrees with how the Board weighed or evaluated the 
evidence in its decision.  However, 38 C.F.R. § 20.1403(d)(3) 
specifically states that a disagreement as to how facts were 
weighed or evaluated in a prior Board decision does not 
constitute clear and unmistakable error in a prior Board 
decision.  Further, his pleadings referencing the duty to 
assist in obtaining medical evidence are vague, in that it he 
does not allege a violation of the duty to assist by the 
Board.  Moeover, these allegations are insufficient to 
collaterally attack the Board's decision of September 1997.  
38 C.F.R. § 20.1403(d)(2) specifically states that VA's 
failure to fulfill the duty to assist is an example of what 
is not clear and unmistakable error.

As to the hearing loss claim, the moving party has submitted 
new medical evidence in support of this claim, specifically, 
the July 1998 medical opinion statement from Dr. Little, and 
accordingly, has initiated action to reopen his claim at the 
RO-level.  He has not, however, offered any reasons why the 
Board's decision of September 1997 was erroneous as to the 
denial of service connection for hearing loss based on the 
evidence then before the Board.  His pleadings submitted in 
connection with this motion offer nothing further of any 
substance regarding why the Board's decision was clearly and 
unmistakably in error as to the other claims.  The caselaw of 
the Court and the regulations cited above are clear on the 
point that allegations of clear and unmistakable error must 
be supported by specific allegations of error in fact or law 
in the Board decision, and if it is not absolutely clear that 
a different result would have ensued but for the error, the 
error complained of cannot be clear and unmistakable.  The 
motion filed by the moving party herein lacks these pleading 
requirements.

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in September 
1997 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's September 1997 decision is denied.


		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

 


